In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 15‐3625 
UNITED STATES OF AMERICA, 
                                                             Plaintiff‐Appellee, 

                                                    v. 

MICHAEL ANGLIN, 
                                                          Defendant‐Appellant. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                         Eastern District of Wisconsin. 
                     No. 14‐cr‐3 — C.N. Clevert, Jr., Judge. 
                                  ____________________ 

    ARGUED NOVEMBER 7, 2016 — DECIDED JANUARY 25, 2017 
                 ____________________ 
     
   Before  EASTERBROOK  and  WILLIAMS,  Circuit  Judges,  and 
FEINERMAN, District Judge.* 
   FEINERMAN,  District  Judge.  A  jury  found  Michael  Anglin 
guilty  of  Hobbs  Act  robbery,  discharging  a  firearm  in  fur‐
therance of a crime of violence (the Hobbs Act robbery) un‐
der 18 U.S.C. § 924(c), and related offenses. The district court 

                                                 
      * Of the Northern District of Illinois, sitting by designation. 
2                                                       No. 15‐3625 

sentenced  him  to  230  months’  imprisonment,  followed  by 
three years of supervised release. 
     Anglin  appeals,  pressing  three  challenges.  First,  he  con‐
tends that the police arrested him without probable cause in 
violation  of  the  Fourth  Amendment,  requiring  suppression 
of  the  arrest’s  fruits.  Second,  he  contends  that  his  § 924(c) 
conviction was improper because Hobbs Act robbery is not a 
qualifying crime of violence. Third, he contends that his sen‐
tence  is  improper  in  various  respects.  Except  for  his  chal‐
lenge  to  the  supervised  release  conditions,  Anglin’s  argu‐
ments are without merit, so we affirm in large part and va‐
cate and remand only as to that component of his sentence. 
                            I. Background 
   On  December  9,  2013,  three  men  robbed  an  automobile 
repair  shop  in  Milwaukee:  our  defendant,  Michael  Anglin 
(“Anglin”);  his  brother,  Dave Anglin  (“Dave”);  and  Michael 
Green, an associate of theirs who at all relevant times lived at 
the same federal halfway house as Dave. During the robbery, 
Anglin shot a repair shop employee in the abdomen. 
    The next day, Green turned informant. He called the fed‐
eral  Bureau  of  Alcohol,  Tobacco,  Firearms,  and  Explosives 
(“ATF”),  identified  himself,  and  reported  that  the  Anglin 
brothers were plotting to commit robberies and wanted him 
to join them. ATF registered Green as a “confidential inform‐
ant” and assigned Special Agent Rick Hankins to lead its in‐
vestigation. 
    Hankins  met  with  Green  three  days  later,  on  December 
13. Green reported that he had befriended Dave at the half‐
way house and become a trusted confidant of both Anglins. 
Green  said  that  the Anglins  recently  invited  him  to  commit 
No. 15‐3625                                                           3 

robberies with them. According to Green, Dave needed cash 
and  was  impatient  to  commit  “any  kind  of  robbery.”  Green 
said that he had ridden in Anglin’s SUV several times, once 
accompanying the brothers to Anglin’s residence. Green also 
said  that on  December 7 or 8, the Anglins showed  him two 
assault rifles and a pistol inside the SUV. 
    For informing on the Anglins, Green sought early termi‐
nation of his supervised release and/or moving expenses for 
his family, but he received no promises of either. Green did 
not  tell  Hankins  about the December 9 robbery  that  he and 
the Anglins committed. Hankins asked Green to tell the An‐
glins that he knew somebody who could help identify a tar‐
get, so that ATF could insinuate an undercover agent into the 
group. 
    During  this  initial  conversation,  Green  provided  cell 
phone  numbers  for  both  Anglins,  a  description  of  Anglin’s 
car  (“a  silver  or  grey  crossover  SUV”),  the  general  wherea‐
bouts of Anglin’s residence (“on the edge of town”), the race 
and  nickname  of  Dave’s  girlfriend  (“a  black  female  named 
‘Star’”),  and  a  description  of  her  car  (a  white  Escalade).  He 
also referred to the Anglins as “convicted felons.” 
    Hankins  and  his  colleagues  corroborated  most  of  those 
details.  They  discovered  that  the  Anglins’  mother  was  the 
registered owner of a silver Acura MDX SUV and lived just 
inside Milwaukee’s western border. While monitoring Dave’s 
comings and goings at the halfway house, they saw him en‐
ter  a  white  Escalade  registered  to  Starmiqua  Broom.  They 
verified that Dave was serving a federal prison sentence for 
bank  robbery  and  that Anglin  had  a  state  felony  conviction 
for gun possession. 
4                                                         No. 15‐3625 

    Hankins  and  Green  met  again  on  December  16.  Green 
reported that the Anglins, wary of outsiders, preferred not to 
add  a  fourth  participant  and  intended  to  select  a  robbery 
target  themselves.  They  also  intended  to  act  quickly;  their 
plan  was  to  rob  “something”  within  the  next  several  days. 
Green also revised one aspect of his December 13 statement: 
the Anglins showed him two guns, not three, in the SUV on 
December 7 or 8—an assault rifle and a pistol. 
    Hankins  showed  Green  a  photo  of  the  apartment  com‐
plex where the Anglins’ mother lived and a generic image of 
a  silver  Acura  MDX  from  the  same  model  year  as  hers. 
Green  confirmed  that  the  former  depicted  the  residence  he 
visited with the Anglins and that the latter matched the ap‐
pearance  of  Anglin’s  SUV.  Before  departing,  Hankins  gave 
Green  a  digital  recorder  to  surreptitiously  capture  future 
conversations with the Anglins. 
   At  5:00  a.m.  the  next  morning,  Hankins  noticed  a  text 
message  from  Green:  “They  trying  to  do  something  in  the 
morning  what  I  do.”  Hankins  immediately  called  Green. 
Green reported that the Anglins had planned an armed rob‐
bery,  to  be  carried  out  by  the  trio  sometime  after  8:00  a.m., 
which was the earliest that Dave and Green could leave the 
halfway  house.  Hankins  told  Green  to  go  along  with  the 
plan and keep ATF apprised of the Anglins’ movements. 
    Hankins  and  another  agent  went  to  the  mother’s  resi‐
dence. Shortly after 8:00 a.m., they saw Anglin leave the res‐
idence and drive off in the Acura, which was parked outside. 
A short while later, Green called Hankins to report that Dave 
left the halfway house just after 8:00. According to Green, the 
plan was for Anglin to pick up Green at or near the halfway 
house,  and  then  meet  Dave  “out  on  the  street.”  Green  re‐
No. 15‐3625                                                         5 

layed  further  information  about  the  planned  robbery:  the 
target  was  a  drug  house  somewhere  near  74th  Street  and 
Capitol  Drive,  about  three  miles  from  the  halfway  house. 
Green did not know the exact address. 
    Green further reported that Dave told him to look out for 
a  black Dodge Charger  parked  near the halfway house that 
looked  like  a  “fed.”  Green  later  called  Dave  and  told  him 
that  the Charger appeared to be watching  a  different  house 
down the street. To be safe, the Anglins and Green changed 
Green’s pickup location from the halfway house itself to the 
corner  of  Center  Street  and  Fond  du  Lac  Avenue,  a  few 
blocks away. This, too, Green told the agents. 
    At  some  point,  the  team  tailing Anglin  lost  track  of  him 
in the Acura. Hankins, meanwhile, joined federal agents and 
Milwaukee  police  officers  in  unmarked  cars  near  the  new 
rendezvous  point.  At  8:40  a.m.,  Hankins  observed  Green 
standing  on  the  north  side  of  Center  near  Fond  du  Lac. 
Hankins contacted  Green and  instructed him to turn on his 
recorder. 
    At  8:48  a.m.,  the Acura  approached  Green  from  the  east 
and  pulled  up  to  the  curb,  with  Anglin  behind  the  wheel. 
Green  got  into  the  passenger  seat.  The  Acura  then  turned 
right  on  Fond  du  Lac,  heading  northwest  in  the  general  di‐
rection of 74th and Capitol. Hankins and the rest of the sur‐
veillance  team  followed  the Acura  at  an  inconspicuous  dis‐
tance for several minutes, but found it difficult to stay close 
in  rush  hour  traffic.  Concerned  about  the  threat  to  public 
safety that an armed robbery might pose if the Acura eluded 
them,  Hankins  asked  city  police  to  pull  over  the  vehicle. A 
marked  Milwaukee  Police  Department  squad  car  was  sum‐
moned, pulled behind the Acura, and activated its lights and 
6                                                        No. 15‐3625 

sirens. Anglin  did  not  stop;  instead,  he  made  a  U‐turn  and 
headed back southeast on Fond du Lac. The Acura stopped 
only  once  a  second  police  vehicle  blocked  its  path.  Anglin 
and Green were taken into custody. 
   At  approximately  10:15  a.m.,  police  located  Dave  at 
Broom’s house and arrested him. The Acura was impounded 
and  searched  pursuant  to  a  warrant,  yielding  a  nine‐
millimeter  pistol  under  the  passenger  seat.  Agents  also 
searched  the  Anglins’  mother’s  residence,  finding  a  box  of 
ammunition  among  Anglin’s  personal  effects.  Over  the 
course  of  several  debriefing  interviews,  Green  admitted  to 
having  committed  other  robberies  while  at  the  halfway 
house,  including  the  December  9  repair  shop  robbery,  in 
which he implicated the Anglins. 
    Anglin  was  initially  charged  only  with  being  a  felon  in 
possession of a firearm. He moved to suppress the evidence 
obtained as a result of his arrest (presumably the gun found 
in the Acura, though he did not specify), arguing that the of‐
ficers  who  pulled  over  the  Acura  lacked  probable  cause  to 
arrest him. The magistrate judge recommended suppression, 
and  then  reaffirmed  that  recommendation  after  the  district 
judge requested further consideration in light of Navarette v. 
California,  134  S. Ct.  1683  (2014).  The  district  judge  rejected 
the  magistrate  judge’s  recommendation,  holding  that  there 
was  probable  cause  to  arrest  Anglin  based  on  Green’s  tip, 
and denied his motion. 
    A  grand  jury  returned  a  five‐count  superseding  indict‐
ment against Anglin, charging him with: (1) Hobbs Act rob‐
bery,  in  violation  of  18  U.S.C.  § 1951(a);  (2)  discharging  a 
firearm during a crime of violence, in violation of 18 U.S.C. 
§ 924(c)(1)(A)(iii);  (3)  conspiracy  to  commit  Hobbs  Act  rob‐
No. 15‐3625                                                           7 

bery; (4) being a felon in possession of a firearm; and (5) be‐
ing  a  felon  in  possession  of  ammunition. A  jury  found An‐
glin guilty on all counts in April 2015. His post‐trial motions 
were denied—including, as relevant here, a renewed motion 
to  suppress  and  a  motion  to  dismiss  the  § 924(c)  charge  in 
light of Johnson v. United States, 135 S. Ct. 2551 (2015), which 
was decided after the verdict. 
    At sentencing, Anglin faced a 120‐month mandatory min‐
imum term on the § 924(c) count, to be followed by consecu‐
tive sentence for the other counts, which carried an advisory 
guidelines  range  of  110  to  137  months’  imprisonment.  The 
government  asked  for  a  sentence  at  the  high  end  of  the 
guidelines  range  (257  months  in  total),  pointing  to Anglin’s 
criminal record, his lack of remorse, and lasting harms to the 
person he shot. 
    Defense counsel sought a sentence well below the guide‐
lines  range.  Noting  that  during  plea  negotiations  the  two 
sides  memorialized  an  agreement  that  seven  to  ten  years 
would  be  an  appropriate  total  sentence,  he  argued  that  the 
government’s 257‐month recommendation penalized him for 
going  to  trial.  The  district  judge  interjected,  telling  counsel 
he  “can  rest  assured  that  there  will  be  no  additional  pun‐
ishment imposed in this case just because your client went to 
trial,”  and  stating  that  he  does  not  “take  into  account  any 
negotiations between the government and the defendant that 
do not result in a recommendation that is jointly urged upon 
the  Court.”  Defense  counsel  next  argued  that,  because  An‐
glin  would  be  35  years  old  by  the  time  the  ten‐year  mini‐
mum term expired, the court should sentence him far below 
the guidelines range on the remaining counts. He explained: 
8                                                       No. 15‐3625 

       The  924(c)  here  means  that  you’re  not  punish‐
       ing  a  25‐year‐old  man  who  doesn’t  get  it. 
       You’re  punishing  a  35‐year‐old  man.  And 
       you’re  punishing  that  35‐year‐old  man  each 
       additional year. And you’re saying we have no 
       hope for you at 36 you’re gonna make it; at 37 
       you’re gonna do a better job; 38 I don’t know if 
       I can trust you. … 
       And  when  this  court  considers  what’s  suffi‐
       cient but not greater than necessary, what’s ap‐
       propriate under all the circumstances, I’m look‐
       ing at a 35‐year old man. I’m looking at some‐
       one who has just done 10 years in prison, who 
       has hopefully gotten all of the benefits of it. 
    The  court  imposed  a  230‐month  sentence—the  120‐
month  mandatory  minimum  for  the  § 924(c)  count,  plus  a 
consecutive  term  of  110  months,  the  low  end  of  the  guide‐
lines range for the remaining offenses. In justifying the sen‐
tence,  the  court  cited  the  “long‐lasting”  effect  on  the  shoot‐
ing  victim  and  the  need  to  deter  others  “looking  to  make  a 
quick buck,” while also emphasizing the need not to “overly 
punish.” In particular, the court said that it would “take into 
account  that  there  is  a  mandatory  minimum  sentence”  as 
“was underscored in the arguments of” defense counsel, and 
that it “will not and should not penalize a defendant for go‐
ing  to  trial.”  The  judge  added  that  defense  counsel’s  argu‐
ments “reminded [him] of a recent book written by Professor 
Michelle  Alexander  which  is  called  ‘The  New  Jim  Crow.’ 
And  so  this  court  does  not  approach  sentencing  blindly  or 
without  due  regard  for  the  consequences  of  substantial  in‐
No. 15‐3625                                                       9 

carceration, particularly in a case like this with a young man 
age 25.” 
    The  presentence  report  recommended  a  supervised  re‐
lease  term  and  proposed  numerous  supervised  release  con‐
ditions.  Neither  side  addressed  supervised  release  in  its 
briefs  or  otherwise  objected  to  the  proposed  conditions.  At 
the  sentencing  hearing,  the  government  asked  for  four  to 
five years of supervised release. Defense counsel did not dis‐
cuss supervised release in his arguments. 
    The  court  imposed  a  three‐year  term  of  supervised  re‐
lease, explaining as follows: 
       [THE COURT:] With regard to supervision, the 
       Court  is  imposing  the  mandatory  terms  of  su‐
       pervision  as  discussed  in  the  presentence  re‐
       port  for  the  reasons  discussed  in  the  presen‐
       tence report. 
       The Court is likewise imposing conditions over 
       and  above  those—the  additional  conditions  of 
       supervision as discussed in the presentence re‐
       port except as follows: 
       With  regard  to  paragraph  3  in  part  B  of  the 
       presentence  report,  the  defendant  shall  follow 
       the instructions of his probation officer and an‐
       swer  truthfully  all  inquiries  by  the  probation 
       officer  subject  to  his  right  under  the  Fifth 
       Amendment against self‐incrimination. 
       The Court does believe that supervision in this 
       case is warranted particularly in light of the de‐
       fendant’s  criminal  history  and  failure  to  suc‐
10                                                      No. 15‐3625 

         cessfully  complete  state  supervision  prior  to 
         committing the crime in this case. 
         Is there any reason to articulate these grounds 
         for supervision any further? 
         [DEFENSE COUNSEL]: No, Your Honor. 
         [THE GOVERNMENT]: No, Your Honor. 
    The  court  closed  the  hearing  by  asking,  “Is  there  any‐
thing  else  or  any  argument  that  you  believe  the  Court  has 
not  taken  into  account  fully,  [defense  counsel]?”  Defense 
counsel  answered,  “I  can’t  think  of  any  right  now,  Your 
Honor.” 
                            II. Discussion  
      A. Probable Cause to Arrest 
    We first consider whether there was probable cause to ar‐
rest Anglin. Our review is de novo. See United States v. Shields, 
789 F.3d 733, 743 (7th Cir. 2015). 
     Probable  cause  determinations  are  exercises  in  holistic, 
commonsense  decisionmaking.  See  Illinois  v.  Gates,  462  U.S. 
213,  230–32  (1983).  “Police  officers  have  probable  cause  to 
arrest when the totality of the facts and circumstances within 
their  knowledge  at  the  time  of  the  arrest  would  warrant  a 
reasonable  person  in  believing  the  person  has  committed  a 
crime.”  Hart  v.  Mannina,  798  F.3d  578,  587  (7th  Cir.  2015). 
“Probable cause is a fluid concept that relies on the common‐
sense  judgment  of  the  officers  based  on  the  totality  of  the 
circumstances.”  United  States  v.  Reed,  443  F.3d  600,  603  (7th 
Cir. 2006). Additionally, “[p]robable cause only requires that 
a probability or substantial chance of criminal activity exists; 
it  does  not  require  the  existence  of  criminal  activity  to  be 
No. 15‐3625                                                          11 

more  likely  true  than  not  true.”  Mucha  v.  Vill.  of  Oak  Brook, 
650 F.3d 1053, 1056–57 (7th Cir. 2011). 
     In  determining  whether  the  officers  had  probable  cause 
to arrest Anglin, we do not write on a blank slate: this court 
already  found  probable  cause  to  arrest  Dave  on  essentially 
the  same  facts  when  his  appeal—Dave  and  Anglin  were 
prosecuted  separately—was  before  us.  See  United  States  v. 
Dave Anglin, 626 F. App’x 181, 185 (7th Cir. 2015). In Dave’s 
case, too, the challenged seizure was predicated primarily on 
Green’s  tip,  which  we  found  sufficient.  “[A]lthough  the  of‐
ficers  were  unable  to  corroborate  allegations  of  criminal  ac‐
tivity  until  after  the  stop,”  we  explained,  “they  were  able  to 
corroborate numerous innocuous details, including the vehi‐
cle  driven  by  [Dave]  Anglin’s  girlfriend,  the  residence  of 
[Michael Anglin],  and  [Dave] Anglin’s  criminal  history.”  Id. 
at  184.  We  further  noted  that  Green  “disclosed  details  that 
only  someone  close  to  [the Anglins]  would  know,”  such  as 
their phone numbers, and that “the officers corroborated in‐
formation  about  Anglin’s  future  actions—including  the 
brothers’ locations on the morning of the planned robbery.” 
Id. at 184–85. Finally, we noted that Green “made himself ac‐
countable if the tip turned out to be false” by giving his iden‐
tity  and  agreeing  to  record  his  conversations  with  the  An‐
glins. Ibid. These facts, we held, gave the officers reasonable 
suspicion  to briefly detain Dave and pat him down;  signifi‐
cantly, we added that “the same information that supported 
the  officers’  reasonable  suspicion”—i.e.,  Green’s  state‐
ments—“also gave them probable cause to arrest.” Ibid. 
    Although our order in Dave’s case is not precedential, see 
Cir. R. 32.1(b), our holding was correct, and we see no reason 
to  reach  a  different  conclusion  here.  Anglin  argues  that 
12                                                       No. 15‐3625 

probable cause was absent because Green was untested and 
untrustworthy. But the facts known to the agents at the time 
of Anglin’s arrest established Green’s credibility well enough 
for  his  tips  to  supply  probable  cause,  even  though  they 
could not yet know with certainty whether he was telling the 
truth. 
     For starters, the agents had confirmed most of the details 
Green  provided:  the  fact  that  both  Anglins  had  felony  rec‐
ords,  the  identity  of  Dave’s  girlfriend,  the  make  and  model 
of her car, the location of Anglin’s residence, and the descrip‐
tion  of  Anglin’s  car.  Green  would  not  have  known  these 
things if  he did not have some genuine familiarity with the 
Anglins. See United States v. Jones, 208 F.3d 603, 606, 609 (7th 
Cir.  2000)  (holding  that  corroboration  of  an  informant’s 
statements  regarding  the  suspect’s  residence,  vehicle,  and 
criminal  history  helped  establish  probable  cause  based  on 
the informant’s tip); United States v. Lloyd, 71 F.3d 1256, 1259, 
1263  (7th  Cir.  1995)  (similar).  In  particular,  Green’s  accurate 
(if somewhat imprecise) descriptions of Anglin’s car and the 
location  of  his  residence  were  consistent  with  his  claim  to 
have  spent  time  with  the  Anglin  brothers  away  from  the 
halfway house. Cf. United States v. Peck, 317 F.3d 754, 756 (7th 
Cir.  2003)  (holding  that  the  officers  lacked  probable  cause 
where,  “even  though  [the  informant]  stated  that  she  was 
Peck’s girlfriend, she was unable to give any information re‐
garding Peck other than that he was a black male”). Moreo‐
ver,  the  agents  observed Anglin  following  the  itinerary  that 
Green  relayed,  to  the  point  of  watching  him  pick  Green  up 
and  drive  off  with  him. After  that,  there  could  be  no  doubt 
that  Green  knew  the  Anglins  personally,  was  familiar 
enough with their affairs to accurately predict their behavior, 
and—crucially—was  in  fact  personally  involved  with what‐
No. 15‐3625                                                       13 

ever  they  were  up  to  that  morning.  See  Gates,  462  U.S.  at 
245–46  (holding  that  specific  predictions  of  the  defendants’ 
future movements, later proven accurate, bolstered an anon‐
ymous tip’s credibility because they established the tipster’s 
bona fides as a confidant of the defendants); United States v. 
Huebner,  356  F.3d  807,  814  (7th  Cir.  2004)  (“Consistent  with 
the informant’s predictions, on the day of the controlled buy, 
agents observed Huebner leaving his residence and stopping 
at another location very close to his home. Insofar as Hueb‐
ner’s  actions  mirrored  [the  informant’s]  prediction  of  this 
event, it became clear that [the informant] indeed possessed 
‘inside information,’ further establishing his reliability.”). 
    The agents had another reason to regard Green as gener‐
ally  credible.  Green  was  under  federal  sentence  and  there‐
fore faced serious consequences if caught lying to federal in‐
vestigators. The agents knew his name and where he lived: a 
halfway house where he was obliged to spend every night. If 
Green lied, he would be easy to find. See Navarette, 134 S. Ct. 
at 1689 (holding that using 911 to make a report is an “indi‐
cator  of  veracity”  because  it  has  “features  that  allow  for 
identifying and tracing callers”). 
    Finally,  Green’s  key  assertions,  if  fabricated,  could  and 
likely  would  have  been  exposed  as  falsehoods.  Green  told 
agents  the  approximate  time  and  location  of  an  imminent 
armed  robbery,  enabled  them  to  tail  the  Acura  in  order  to 
observe the crime unfolding, and said that he was recording 
his conversations in the SUV. If this were an elaborate ruse, 
that  would  have  become  apparent  soon  enough.  Under  the 
circumstances,  it  was  reasonable  for  the  agents  to  conclude 
that Green was being honest with them. 
14                                                      No. 15‐3625 

    Anglin  argues  that  Green’s  account  of  the  planned  rob‐
bery was vague, shifting, and therefore dubious, but Green’s 
imprecision was consistent with the rest of what he told the 
agents.  The Anglins  led  the  operation  and  were  parsimoni‐
ous with details, so it was no surprise that Green could not 
give a specific address for the planned robbery or a detailed 
account of how it would transpire. See United States v. Booker, 
612 F.3d 596, 601 (7th Cir. 2010) (holding that an informant’s 
inability “to predict many aspects of” a planned drug trans‐
action did not defeat probable cause). That is especially true 
where,  as  here,  Green  promptly  relayed  additional  details 
about the plan as he learned them. 
    Anglin  identifies  two  specific  inconsistencies  that  he  be‐
lieves should have given the agents pause. First, on Decem‐
ber  13,  Green  said  the Anglins  showed  him  three  guns,  but 
on  December  16,  he  revised  that  to  two  guns.  That  minor 
discrepancy hardly compelled the conclusion that Green was 
untrustworthy. If anything, the agents could reasonably have 
seen it as a sign of good faith that he went out of his way to 
set the record straight on an unverifiable detail. 
    Second, Anglin asserts that Green did not accurately pre‐
dict how the morning in question would unfold. This argu‐
ment  relies  on  the  inaccurate  premise  that  Green  told  the 
agents that he and Anglin would pick up Dave from his girl‐
friend’s house, which was in the opposite direction from the 
robbery’s location. But Hankins was clear on this point: even 
though  Dave  was  headed  to  his  girlfriend’s  house  when  he 
left  the  halfway  house,  Green  told  agents  that  the  plan  was 
for Dave to meet Anglin and Green somewhere “out on the 
street,”  not  at  her  house.  Doc.  34–4  at  620.  Driving  in  the 
No. 15‐3625                                                       15 

general  direction  of  the  robbery  target  was  consistent  with 
that plan. 
     Although  unnecessary,  it  bears  mention  that  the  agents 
had one final data point by the time of the arrest, and it de‐
rived not from Green’s say‐so, but from direct observation of 
Anglin. A  traffic  stop  of Anglin’s  vehicle  required  only  rea‐
sonable suspicion. See Heien v. North Carolina, 135 S. Ct. 530, 
536 (2014); Navarette, 134 S. Ct. at 1687. Anglin concedes that 
Green’s tips sufficed for that purpose. Doc. 18 at 17, 24. But 
by the time the officers arrested Anglin, which required prob‐
able cause, they had seen him respond to the attempted traf‐
fic  stop  by making a  U‐turn and traveling  some distance in 
the opposite direction, not stopping until a second police ve‐
hicle  blocked  his  path.  That  evasive  conduct  was  an  addi‐
tional factor supporting probable cause. See Shields, 789 F.3d 
at 746 (“[T]he officers had at least reasonable suspicion at the 
time of their initial encounter with Mr. Shields and acquired 
additional  bases  for  probable  cause  when  Mr.  Shields  fled 
and removed the firearm from his pocket.”). 
    Given  the  totality  of  the  circumstances,  the  officers  had 
ample  probable  cause  to  arrest  Anglin.  It  follows  that  the 
district court properly denied his motion to suppress. 
   B. Conviction Under § 924(c) 
    Anglin  next  challenges  his  § 924(c)(1)(A)(iii)  conviction 
for  possessing  and  discharging  a  firearm  during  a  crime  of 
violence, contending that Hobbs Act robbery is not a “crime 
of violence” within the meaning of the statute. 
   Section 924(c)(1)(A)(iii)  prohibits  discharging  a  firearm 
“during  and  in  relation  to  any  crime  of  violence.”  Section 
924(c)(3)  defines  “crime  of  violence”  to  include  any  felony 
16                                                         No. 15‐3625 

that either “(A) has as an element the use, attempted use, or 
threatened use of physical force against the person or prop‐
erty  of  another”  (the  elements  clause,  also  known  as  the 
force clause), or “(B) by its nature, involves a substantial risk 
that physical force against the person or property of another 
may be used” (the residual clause). Anglin was convicted of 
Hobbs Act  robbery,  18  U.S.C.  § 1951(a),  for  the  December  9 
repair  shop  robbery,  during  which  he  discharged  his  gun. 
The question, then, is whether a Hobbs Act robbery convic‐
tion can serve as a predicate “crime of violence” under either 
prong of § 924(c)(3). 
    Anglin argues that the § 924(c)(3)(B) residual clause is in‐
valid  under  Johnson,  135  S. Ct.  2551.  In  this,  he  is  right.  See 
United  States  v.  Cardena,  842  F.3d  959,  996  (7th  Cir.  2016) 
(“[W]e  hold  that  the  residual  clause  in  18  U.S.C. 
§ 924(c)(3)(B)  is …  unconstitutionally  vague.”).  That  leaves 
the  question  whether  Hobbs  Act  robbery  falls  within  the 
§ 924(c)(3)(A) elements clause. We recently found it unneces‐
sary to decide that issue, see Davila v. United States, 843 F.3d 
729, 731 (7th Cir. 2016), but here we must confront it. 
    The  Hobbs  Act  defines  robbery,  in  relevant  part,  as  the 
taking  of  personal  property  “by  means  of  actual  or  threat‐
ened force, or violence, or fear of injury, immediate or future, 
to  his  person  or  property.”  18  U.S.C.  § 1951(b)(1).  Commit‐
ting  such  an  act  necessarily  requires  using  or  threatening 
force.  Pressing  the  opposite  view, Anglin  asserts  that  a  rob‐
ber  hypothetically  could  put  his  victim  in  “fear  of  injury” 
without using or threatening force. This argument is contra‐
ry to our precedents. 
   In United States v. Armour, 840 F.3d 904 (7th Cir. 2016), we 
considered  whether  the  § 924(c)(3)(A)  elements  clause  en‐
No. 15‐3625                                                          17 

compassed  federal  attempted  armed  bank  robbery  as  de‐
fined by 18 U.S.C. § 2113(a), (d)—which can be accomplished 
“by intimidation” or by “assault,” with “assault” defined as 
“an  intentional  attempt  to  inflict  or  threat  to  inflict,  bodily 
injury …  that  creates  in  the  victim  a  reasonable  fear  or  ap‐
prehension  of  bodily  harm”  and  that  “may  be  committed 
without actually touching, striking, or injuring the other per‐
son.” Id. at 908–09. We answered yes, reasoning that a “vic‐
tim’s fear of bodily harm is necessarily fear of violent physi‐
cal force.” Id. at 909. 
    We also held in Armour that Indiana robbery, which simi‐
larly  can  be  accomplished  by  “putting  any  person  in  fear,” 
satisfied the identical “use, attempted use, or threatened use 
of  physical  force”  requirement  in  § 4B1.2(a)(1)  of  the  Sen‐
tencing Guidelines. 840 F.3d at 907. In so holding, we reject‐
ed the argument that Anglin makes here, that “‘putting any 
person  in  fear’  does  not  necessarily  involve  ‘the  use,  at‐
tempted use, or threatened use of physical force against the 
person of another.’” Ibid. And we rejected similar arguments 
in  United  States  v.  Duncan,  833  F.3d  751,  758  (7th  Cir.  2016) 
(“In the ordinary case, robbery by placing a person in fear of 
bodily  injury  under  Indiana  law  involves  an  explicit  or  im‐
plicit threat of physical force and therefore qualifies as a vio‐
lent  felony  under  §  924(e)(2)(B)(i).”),  and  in  United  States  v. 
Lewis, 405 F.3d 511, 514 (7th Cir. 2005) (equating “the use, at‐
tempted use, or threatened use of physical force” with “put‐
ting any person in fear” of physical injury). 
   For these reasons, Hobbs Act robbery is a “crime of vio‐
lence”  within  the  meaning  of  § 923(c)(3)(A).  In  so  holding, 
we join the unbroken consensus of other circuits to have re‐
solved  this  question.  See  United  States  v.  Hill,  832  F.3d  135, 
18                                                         No. 15‐3625 

140–44 (2d Cir. 2016); In re St. Fleur, 824 F.3d 1337, 1340 (11th 
Cir. 2016); United States v. Howard, 650 F. App’x 466, 468 (9th 
Cir.  2016);  cf.  United  States  v.  Robinson,  844  F.3d  137,  141–44 
(3d  Cir.  2016)  (holding  that  Hobbs Act  robbery  may  consti‐
tute  a  § 924(c)  “crime  of  violence”  where,  as  here,  the  two 
crimes  are  contemporaneous,  but  not  deciding  whether 
Hobbs Act robbery categorically fits the elements clause); id. 
at  150–51  (Fuentes,  J.,  concurring)  (concluding  that  Hobbs 
Act  robbery  categorically  fits  the  elements  clause). And  be‐
cause  Hobbs  Act  robbery  is  a  crime  of  violence  under 
§ 924(c)(3)’s elements clause, it was a valid predicate for An‐
glin’s § 924(c)(1)(A)(iii) conviction. 
      C. Sentencing 
    Anglin argues that the district court committed a variety 
of sentencing errors. 
          1. Custodial Sentence 
    First, Anglin asserts that the district court erred by failing 
to address his argument that the government’s recommend‐
ed  257‐month  sentence  unfairly  punished  him  for  going  to 
trial. That is wrong, as the court did address the argument. 
    At the hearing, Anglin’s counsel reiterated at some length 
the  argument  from  his  sentencing  brief  that  the  govern‐
ment’s  recommendation  sought  to  impose  a  “trial  penalty.” 
The  court  responded,  cutting  in  after  several  minutes: 
“[T]his court does not enhance a defendant’s sentence mere‐
ly because he or she has asked for a trial. I never have and I 
never will. So you can rest assured that there will be no addi‐
tional punishment imposed in this case just because your cli‐
ent  went  to  trial.”  That  promise  acknowledged—indeed, 
No. 15‐3625                                                           19 

agreed with—the thrust of Anglin’s argument, and the judge 
later reiterated it in announcing and justifying the sentence. 
    As proof that the district court refused to consider his ar‐
gument, Anglin  points  to  the  judge’s  explanation  of  how  he 
would ensure that the sentence did not reflect a trial penalty: 
“I don’t take into account any negotiations between the gov‐
ernment  and  the  defendant  that  do  not  result  in  a  recom‐
mendation  that  is  jointly  urged  upon  the  Court.”  Anglin 
would  have  preferred  that  the  judge  take  a  different  tack, 
heeding his request that the court consider the inchoate plea 
agreement  (which,  as  noted,  would  have  recommended  an 
overall sentence of seven to ten years) and discount the gov‐
ernment’s  recommendation.  But  that  goes  to  the  substantive 
merit  of  the  judge’s  response,  not  its  procedural  adequacy—
which is all Anglin challenges here. The fact that Anglin did 
not  get  the  answer  he  sought  does  not  mean  the  judge  re‐
fused to consider his argument. See United States v. Lott, 468 
F. App’x 628, 632 (7th Cir. 2012) (“A review of the sentencing 
transcript  shows  that  the  judge  did  consider  Lottʹs  family 
circumstances  argument,  and  his  reason  for  rejecting  it  is 
clear.”);  United  States  v.  Jackson,  547  F.3d  786,  794  (7th  Cir. 
2008)  (“[T]he  sentencing  transcript  reveals  that  the  district 
court  did  consider  this  factor;  unfortunately  for  Jackson,  it 
happens to cut against him in this case.”). 
    Next,  Anglin  contends  that  the  district  judge  failed  to 
consider his “diminishing returns” argument, which posited 
that  additional  years  beyond  Anglin’s  proposed  twelve‐  or 
thirteen‐year  sentence  would  have  limited  marginal  value, 
given that Anglin would be in his late thirties by the time he 
served them. The parties dispute whether Anglin preserved 
20                                                          No. 15‐3625 

this objection, a question we need not resolve because here, 
too, the judge adequately engaged with the argument. 
    Anglin’s  argument  for  leniency  on  the  non‐§ 924(c) 
counts boiled down to a generic point about the diminishing 
marginal  returns  of  long  prison  sentences—a  “stock”  argu‐
ment that virtually all defendants can make in some form or 
another.  Sentencing  courts  “need  not  explicitly  discuss” 
stock arguments. United States v. Eberts, 829 F.3d 882, 885 (7th 
Cir.  2016);  see  also  United  States  v.  Garcia‐Oliveros,  639  F.3d 
380,  382  (7th  Cir.  2011)  (“We  have  recognized  that  the  need 
for  explanation  typically  is  diminished …  when  the  argu‐
ments  in  mitigation  are  obviously  without  merit  or  so  rou‐
tine  as  to  be  ‘stock.’”);  United  States  v.  Pulley,  601  F.3d  660, 
667 (7th Cir. 2010) (“[A] district court may pass over, without 
discussion,  arguments  that  are  made  as  a  matter  of  rou‐
tine.”); United States v. Tahzib, 513 F.3d 692, 695 (7th Cir. 2008) 
(“The  other  [arguments]  are  nothing  more  than  stock  argu‐
ments  that  sentencing  courts  see  routinely:  things  like  Tah‐
zib’s  family  ties,  how  his  criminal  history  category  over‐
represents  the  seriousness  of  his  prior  conviction,  and  the 
extent to which he accepted responsibility. They are the type 
of argument that a sentencing court is certainly free to reject 
without discussion.”). 
    In  any  event,  a  fair  reading  of  the  transcript  shows  that 
the  judge  did  address  this  argument,  albeit  somewhat 
obliquely.  See  United  States  v.  Cheek,  740  F.3d  440,  456  (7th 
Cir. 2014) (“[W]e will not find a sentence to be procedurally 
unreasonable as long as the totality of the record establishes 
that  the  district  judge  considered  the  arguments  in  mitiga‐
tion, even if implicitly and imprecisely.”) (internal quotation 
marks  omitted).  Citing  Professor Alexander’s  seminal  work 
No. 15‐3625                                                          21 

on  mass  incarceration,  the  judge  assured  Anglin  that  he 
“does  not  approach  sentencing  blindly  or  without  due  re‐
gard  for  the  consequences  of  substantial  incarceration,  par‐
ticularly in a case like this with a young man age 25.” In the 
next  breath,  the  judge  acknowledged  his  obligation  under 
§ 3553(a) to impose a sentence that is “no greater than neces‐
sary.”  That  level  of engagement with Anglin’s generic argu‐
ment  was  plenty,  especially  given  that  he  received  a  guide‐
lines  sentence—indeed,  at  the  bottom  end  of  the  range.  See 
United  States  v.  Kappes,  782  F.3d  828,  864  (7th  Cir.  2015) 
(“[L]ess explanation is typically needed when a district court 
sentences within an advisory guidelines range.”). 
        2. Supervised Release 
   Anglin also challenges the supervised release conditions, 
which  he  contends  were  substantively  unreasonable  and 
procedurally defective. Because Anglin did not raise his con‐
cerns  before  the  district  court,  we  must  first  determine 
whether he waived or merely forfeited his challenges. 
    “A waived claim … is one that a party has knowingly and 
intelligently relinquished; a forfeited plea is one that a party 
has  merely  failed  to  preserve.”  Wood  v.  Milyard,  132  S. Ct. 
1826, 1832 n.4 (2012); see also United States v. Wesley, 422 F.3d 
509,  520  (7th  Cir.  2005)  (“A  forfeiture  is  basically  an  over‐
sight;  a  waiver  is  a  deliberate  decision  not  to  present  a 
ground for relief that might be available in the law.”). If An‐
glin merely forfeited his objections to the supervised release 
conditions, we review for plain error, but if he waived them, 
then the waiver “leaves no error for us to correct on appeal.” 
Wesley,  422  F.3d  at  520;  see  also  United  States  v.  Burns,  843 
F.3d  679,  685  (7th  Cir.  2016)  (“Waiver …  precludes  judicial 
22                                                         No. 15‐3625 

review  by  extinguishing  the  error.”)  (internal  quotation 
marks omitted). 
    Our decisions set  forth the line between waiver  and for‐
feiture in this context. In United States v. Lewis, 823 F.3d 1075 
(7th Cir. 2016), we held that the defendant waived his objec‐
tion  to  the  supervised  release  conditions  where  the  court 
asked, “Counsel, do you have any legal objection to the sen‐
tence  I  have  proposed  or  request  any  further  elaboration  of 
my reasons under Section 3553(a) both as to the term of im‐
prisonment  or  the  conditions  of  supervised  release?”  and 
defense  counsel  responded,  “no.”  Id.  at  1083.  Likewise,  in 
United  States  v.  Donelli,  747  F.3d  936  (7th  Cir.  2014),  the  de‐
fendant  argued  that  the  judge  failed  to  address  a  key  argu‐
ment in mitigation. Id. at 937. We disagreed, noting that the 
judge  “closed  the  sentencing  hearing  by  asking  counsel 
whether  they  had  any  objection  to  the  sentence  or  required 
‘any further elaboration’ of the judge’s reasons,” and holding 
that  defense  counsel’s  failure  to  object  to  the  sufficiency  of 
the judge’s explanation was a waiver. Id. at 939, 941. 
    Lewis  and  Donelli  reflect  the  settled  principle  that,  when 
the  judge  invites  counsel  to  raise  objections  on  a  particular 
topic and counsel declines the invitation, appellate review is 
waived. See United States v. Ortiz, 843 F.3d 294, 297 (7th Cir. 
2016)  (“[T]hough  Ortiz  was  told  by  the  district  judge  at  the 
hearing  that  this  was  Ortiz’s  chance  to  question  the  condi‐
tions of supervised release, Ortiz did not do so. So he waived 
objections to the conditions … .”); United States v. Raney, 842 
F.3d  1041,  1044  (7th  Cir.  2016)  (“When  the  district  court  al‐
lows  the  defendant  an  opportunity  to  challenge  conditions 
of supervised release, the defendant waives any objection to 
conditions  to  which  he  fails  to  object.”);  United  States  v.  Ga‐
No. 15‐3625                                                            23 

briel, 831 F.3d 811, 814 (7th Cir. 2016) (finding waiver where 
the district judge “warn[ed] the parties in writing that failure 
to  object  to  conditions  recommended  in  the  presentence  re‐
port could be treated as waiver,” and “later the lawyer said 
no  when  asked  if  she  had  ‘any  objections  to  those  condi‐
tions’”);  United  States  v.  Bloch,  825  F.3d  862,  873–74  (7th  Cir. 
2016) (finding waiver as to all but one of the supervised re‐
lease  conditions  where  the  defendant  was  given  the  oppor‐
tunity to review the proposed conditions before the hearing, 
had  a  chance  to  object  to  them,  and  objected  to  only  one); 
Lewis,  823  F.3d  at  1079  (“Before  sentence  was  actually  im‐
posed,  the  court  expressly  invited  objections  and  requests 
for  further  findings  or  elaboration.  The  defense  expressly 
declined  the  invitation.  That  was  waiver.”);  United  States  v. 
Maxfield,  812  F.3d  1127,  1130  (7th  Cir.  2016)  (“[W]hen  the 
court asked counsel if any argument in mitigation had been 
overlooked,  counsel  said  no.  Having  passed  up  the  chance 
for  elaboration,  Maxfield  waived  the  argument,  and  cannot 
now  argue  that  the  court’s  explanation  was  inadequate.”); 
United  States  v.  Rodgers,  610  F.3d  975,  979  (7th  Cir.  2010) 
(“Rodgers  filed  no  objections  to  the  factual  findings  in  the 
[presentence  report].  When  asked  on  the  record  at  sentenc‐
ing if he had any such objections, his counsel stated, ‘No, we 
do not.’ This amounts to the intentional relinquishment of a 
known  right  which  extinguishes  any  error  and  precludes 
appellate  review.”);  cf.  United  States  v.  O’Malley,  739  F.3d 
1001, 1005, 1007 (7th Cir. 2014) (finding waiver where the de‐
fendant “affirmatively stated that he had ‘no objection’ to” a 
proposed jury instruction). 
   By  contrast,  we  have  cautioned  that  giving  the  same  re‐
sponse to a general question like “anything else?” effects no 
waiver, is merely a forfeiture, and thus allows for plain error 
24                                                      No. 15‐3625 

review. See United States v. Schrode, 839 F.3d 545, 555 (7th Cir. 
2016)  (“In  the  context  of  supervised  release,  a  defendant’s 
response to a general inquiry at the end of sentencing, unac‐
companied by either (1) an explicit approval of the condition 
or (2) a strategic reason to forgo the argument at the hearing, 
does  not  constitute  waiver.”);  Lewis,  823  F.3d  at  1083  (“The 
judge’s inquiry here was not a vague ‘anything else?’”); Unit‐
ed States v. Speed, 811 F.3d 854, 857–58 (7th Cir. 2016) (finding 
no waiver where the district court simply asked if there was 
“anything unclear or confusing”). 
    In our case, the district judge stated that he was “impos‐
ing  the  mandatory  terms  of  supervision  as  discussed  in  the 
presentence  report  for  the  reasons  discussed  in  the  presen‐
tence  report”  and  “the  additional  conditions  of  supervision 
as discussed in the presentence report,” but modified one of 
the  conditions  to  read,  “the  defendant  shall  follow  the  in‐
structions  of  his  probation  officer  and  answer  truthfully  all 
inquiries  by  the  probation  officer  subject  to  his  right  under 
the Fifth Amendment against self‐incrimination.” The judge 
explained that he “believe[d] that supervision in this case is 
warranted  particularly  in  light  of  the  defendant’s  criminal 
history and failure to successfully complete state supervision 
prior  to  committing  the  crime  in  this  case.”  The  judge  then 
asked,  “Is  there  any  reason  to  articulate  these  grounds  for 
supervision  any  further?”  to  which  defense  counsel  an‐
swered, “No, Your Honor.” 
    Anglin  complains  that  the  judge  did  not  orally  pro‐
nounce each supervised release condition, and instead (with 
one  exception)  incorporated  by  reference  the  probation  of‐
fice’s proposed conditions. Our decisions teach that the sen‐
tencing  judge  must  “orally  pronounce”  each  supervised  re‐
No. 15‐3625                                                           25 

lease condition “from the bench.” Kappes, 782 F.3d at 862; see 
also United States v. Orozco‐Sanchez, 814 F.3d 844, 847–48 (7th 
Cir.  2016).  There  is  an  exception,  however,  where  the  de‐
fendant  “had  a  chance  [before  sentencing]  to  review  the 
[proposed] supervised release conditions as well as the rea‐
sons  for  imposing  them,”  he  “was  given  a  meaningful  op‐
portunity to object,” the judge “incorporated those proposed 
conditions by reference during its oral pronouncement,” and 
“the oral pronouncement and written judgment do not con‐
flict.” Bloch, 825 F.3d at 872. In Bloch, the district court circu‐
lated its own proposed conditions before sentencing, but the 
exception  also  applies  where  the  proposed  conditions  and 
grounds  are  circulated  by  the  probation  office.  After  all,  if 
the  probation  office  proposes  supervised  release  conditions 
and  the  grounds  therefor,  the  defendant  is  on  ample  notice 
that  the  judge  will  consider  each  of  those  conditions.  See 
United  States  v.  Thomas,  840  F.3d  920,  921  (7th  Cir.  2016)  (in 
applying  Bloch,  treating  “written  notice …  prepared  by  the 
probation  office”  as  the  equivalent  of  the  judge’s  own  writ‐
ten notice); United States v.  Siegel, 753 F.3d 705, 710  (7th Cir. 
2014) (observing that “most judges, in deciding what condi‐
tions  of  supervised  release  to  impose,  rely  heavily  on  the 
recommendations of the federal probation service”). 
    The Bloch exception does not quite apply here. True, An‐
glin  does  not  argue  that  the  supervised  release  conditions 
proposed  in writing by the probation office  and then  orally 
incorporated by reference by the judge conflict with the con‐
ditions  set  forth  in  the  written  judgment.  But  the  judge  did 
not give Anglin “a meaningful opportunity to object” to the 
conditions he imposed. Bloch, 825 F.3d at 872. Asking defense 
counsel  whether  there  was  “any  reason  to  articulate  these 
grounds  for  supervision  any  further”  is  best  understood  as 
26                                                        No. 15‐3625 

offering  to  elaborate  on  the  justifications  for  the  conditions, 
not as an invitation to substantively object to the conditions 
themselves.  Given  this,  counsel’s  failure  to  ask  the  judge  to 
orally  pronounce  each  supervised  release  condition  forfeits, 
not  waives,  the  issue,  and  the  judge’s  failure  to  make  that 
oral pronouncement or to invite substantive objections to the 
conditions was plain error, warranting a remand. See United 
States  v.  Sweeney,  821  F.3d  893,  903–04  (7th  Cir.  2016)  (“The 
district court  neither  stated all the conditions orally nor  ob‐
tained a waiver for doing so, and did not provide any expla‐
nation  for  many  of  the  conditions.  In  addition,  some  of  the 
specific conditions imposed here have been found too vague 
or  otherwise  improper … .  Based  on  the  logic  of  our  recent 
cases, we must remand the case.”). 
    That  said,  it  is  important  not  to  make  a  fetish  of  orally 
pronouncing  each  supervised  release  condition,  at  least  un‐
der the circumstances that prevailed in Bloch. A federal sen‐
tencing  is  the  worst  day  of  most  defendants’  lives,  and  the 
judge’s  announcement  of  the  custodial  sentence—
particularly  where  the  sentence  is  substantial—is  the  worst 
individual  moment  of  the  experience.  The  judge  of  course 
must  turn  to  the  supervised  release  conditions  after  an‐
nouncing the custodial sentence. But if all the judge plans to 
do  is  to  impose  the  supervised  release  conditions  that  have 
already been circulated (by the court or the probation office) 
and  reviewed  by  the  defendant,  and  if  the  judge  gives  the 
defendant  a  meaningful  opportunity  to  make  substantive 
objections, it can be gratuitously cruel to then make the de‐
fendant sit (or stand) through a five‐, ten‐, or at times fifteen‐
minute recitation of and justification for those conditions. If 
the  defendant  or  his  counsel  wants  that  recitation,  so  be  it, 
but  otherwise,  what  possibly  could  be  the  point? After An‐
No. 15‐3625                                                          27 

glin had just heard and was in the initial stages of coming to 
terms with the stark and awful reality of his 230‐month cus‐
todial sentence, we very much doubt that he cared to endure 
the judge’s taking several minutes to tell him what he already 
knew, which is that that, upon his release in the early 2030s, 
he will have 72 hours to inform his probation officer of any 
change in his place of residence, or that he will have to sub‐
mit to a drug test within fifteen days of his release and two 
tests  within  the  following  year,  or  that  he  will  be  unable  to 
leave the judicial district without the court’s or the probation 
officer’s permission,  or  (unless he  really  loves irony) that  he 
will  need  the  court’s  permission  before  entering  into  any 
agreement to act as an informer or special agent of a law en‐
forcement agency. 
    Having  presented  and  prevailed  on  this  issue  at  the  ap‐
pellate  level,  Anglin  will  have  the  opportunity  to  hear  the 
judge  orally  recite  the  supervised  release  conditions,  unless 
he chooses to waive it. And because we are vacating the su‐
pervised  release  conditions,  there  is  no  need  to  resolve An‐
glins’ substantive challenges to them. See United States v. Pla‐
da, 628 F. App’x 443, 444 (7th Cir. 2016) (finding  it unneces‐
sary,  when  remanding  because  of  procedural  errors,  to  ad‐
dress substantive challenges to the supervised release condi‐
tions).  To  provide  guidance  on  remand,  however,  we  offer 
the  following  observations.  See  United  States  v.  Sainz,  827 
F.3d 602, 609 (7th Cir. 2016) (after remanding to fix two im‐
proper  supervised  release  conditions,  discussing  problems 
with  a  third  defective  condition);  United  States  v.  Ortiz,  817 
F.3d  553,  555  (7th  Cir.  2016)  (“[S]ince …  the  case  has  to  be 
remanded  because  of  errors  in  some  of  the  conditions  that 
were challenged, we’ll address errors in [unchallenged con‐
28                                                      No. 15‐3625 

ditions] as  well  in order  to  prevent  confusion in  the  district 
court on remand.”). 
     One challenged condition required Anglin to “notify the 
probation  officer at least  10 days prior  to any change  in his 
place of residence or in his place of employment.” We have 
held that this condition “fails to indicate whether change in 
employment  means  changing  employers  or  also  includes 
changing from one position to another for the same employ‐
er.”  Kappes,  782  F.3d  at  849  (internal  quotation  marks  omit‐
ted).  In  its  stead,  the  judge  might  consider  a  condition  re‐
quiring Anglin to “notify Probation at least ten days prior to 
or as soon as you know about any changes in residence and 
any time you leave a job or accept a job.” United States v. Pou‐
lin, 809 F.3d 924, 933 (7th Cir. 2016) (internal quotation marks 
omitted). 
    Another  challenged  condition  required  Anglin,  at  the 
probation officer’s direction, to  “notify third parties of risks 
that may be occasioned by [his] criminal record or personal 
history  or  characteristics.”  We  have  held  that  this  condition 
impermissibly gives “no indication of what is meant by ‘per‐
sonal  history’  and  ‘characteristics’  or  what  ‘risks’  must  be 
disclosed to which ‘third parties.’” Id. at 934 (internal quota‐
tion marks omitted); see also United States v. Bickart, 825 F.3d 
832,  841–42  (7th  Cir.  2016)  (holding  that  this  condition  is 
“impermissibly vague”). In its stead, the district judge might 
consider  imposing  a  condition  that  “specif[ies]  limitations,” 
such  as  the  parties  to  be  notified  and  the  risks  to  be  dis‐
closed,  “such  that  it  is  sufficiently  clear  to  [Anglin]  what 
conduct is allowed and disallowed.” Poulin, 809 F.3d at 934. 
Or,  the  judge  could  craft  a  condition  that  simply  requires 
Anglin to permit the probation officer to provide notification 
No. 15‐3625                                                          29 

to third parties. See United States v. Miller, 829 F.3d 519, 528 
(7th Cir. 2016). 
    The  other  challenged  conditions  are  satisfactory.  The 
condition requiring Anglin to “report to the probation officer 
in a manner and frequency as directed by the court or proba‐
tion officer” is acceptable. See Ortiz, 843 F.3d at 297 (holding 
that  this  condition  was  “vague,  to  be  sure,  but  given  that  it 
will  be  years  before  Ortiz  is  released  from  prison,  it  is  im‐
possible  to  be  more  specific”);  Poulin,  809  F.3d  at  932  (ap‐
proving that condition); United States v. Armour, 804 F.3d 859, 
868  (7th  Cir. 2015)  (same). Although it  is important that the 
manner and frequency of the required reporting be “reason‐
able,”  see  United  States  v.  Hill,  818  F.3d  342,  344  (7th  Cir. 
2016),  routine  administrative  conditions  like  this  one  are 
“necessary  incidents  of  supervision”  that  we  may  “fairly 
presume” the probation officer will implement “in a reason‐
able manner.” United States v. Warren, 843 F.3d 275, 281 (7th 
Cir.  2016).  The  same  is  true  of  the  condition  that  Anglin 
“shall  follow  the  instructions  of  the  probation  officer.”  If 
during  the  supervised  release  term Anglin  believes  that  the 
probation officer is issuing unreasonable instructions, he can 
bring the matter to the district court. See Kappes, 782 F.3d at 
857–58  (“[I]f  a  particular  probation  officer  exercises  his  or 
her  discretion  in  an  unreasonable manner, this exercise will 
be subject to review by the district court.”). 
    The final challenged condition, that Anglin “use his best 
efforts to find and hold lawful employment, unless excused 
by  the  probation  officer  for schooling,  training,  or  other  ac‐
ceptable reasons (e.g., childcare, eldercare, disability, age, or 
serious health condition),” also passes muster. The condition 
does not require Anglin to work despite an inability to do so, 
30                                                       No. 15‐3625 

see Hill, 818 F.3d at 345; it merely requires him to use his best 
efforts, unless excused for any number of reasons. 
    The  question  remains  whether  we  should  vacate  the  en‐
tire sentence and remand for a complete resentencing, or va‐
cate only the supervised release conditions and limit the re‐
mand  to  modifying  and  orally  pronouncing  those  condi‐
tions.  We  believe  the  better  course  is  to  vacate  and  remand 
only as to the supervised release conditions. See United States 
v. Ray, 831 F.3d 431, 439 (7th Cir. 2016) (“Sometimes it is sen‐
sible to fix problems in the supervised release portion of the 
sentence and let the rest stand. Whether to proceed that way 
is a decision committed to this court, applying the principles 
we  have  developed  in  our  precedents.”)  (citations  omitted); 
Sainz,  827  F.3d  at  604  (“We  affirm  the  restitution  order,  but 
we order a limited remand to correct some issues of vague‐
ness  and  overbreadth  in  the  conditions  of  supervised  re‐
lease.”); Poulin, 809 F.3d at 936 (vacating the defendant’s su‐
pervised  release  conditions  in  light  of  flaws  with  some  of 
them,  and  remanding  for  resentencing  as  to  supervised  re‐
lease conditions only); Siegel, 753 F.3d at 717 (“So the prison 
sentences in both our cases stand, but the cases must be re‐
manded  for  reconsideration  of  the  conditions  of  supervised 
release that we have determined to be inappropriate … .”). 
    Anglin argues that vacatur of the supervised release con‐
ditions  warrants  a  complete  resentencing.  We  disagree.  We 
do  not think  it  plausible  that orally  pronouncing the condi‐
tions and slightly modifying some of them would induce the 
district  judge  to  reconfigure  other  aspects  of  the  sentence, 
particularly  the  imprisonment  term.  We  remand  for  full  re‐
sentencing  only  when  such  cross‐cutting  effects  are  within 
the realm of possibility. See Kappes, 782 F.3d at 867 (remand‐
No. 15‐3625                                                   31 

ing for a complete resentencing where “the balance struck by 
the sentencing judge might be disrupted [by the vacated su‐
pervised  release  conditions]  to  a  degree  where  the  judge 
would  wish  to  alter  the  prison  term  and/or  other  condi‐
tions”); United States v. Thompson, 777 F.3d 368, 382 (7th Cir. 
2015)  (remanding  four  cases  for  complete  resentencing 
where  reconsideration  of  certain  conditions  “may  conceiva‐
bly induce one or more of the judges to alter the prison sen‐
tence that he imposed”). They are not here. 
                         III. Conclusion  
    The district court’s judgment is affirmed, with the excep‐
tion of the supervised release conditions, which are vacated. 
We remand for the limited purpose of amending and orally 
pronouncing the supervised release conditions. 
          AFFIRMED IN PART, VACATED AND REMANDED IN PART.